Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antwain O. Carter appeals a district court order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). The court denied the motion because the Guidelines amendments did not lower Carter’s Guidelines sentence because he was sentenced as a career offender. We conclude that the district court did not abuse its discretion. United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.